Illinois Official Reports                              Digitally signed by
                                                                               Reporter of Decisions
                                                                               Reason: I attest to the
                                                                               accuracy and integrity of
                                Appellate Court                                this document
                                                                               Date: 2016.02.01 13:58:00
                                                                               -06'00'




                  Pedigo v. Youngblood, 2015 IL App (4th) 140222



Appellate Court    BRUCE A. PEDIGO; ANN, INC., d/b/a JOE’S WRECKER
Caption            SERVICE; and THOMAS WRIGHT, Plaintiffs-Appellees, v. SEAN
                   YOUNGBLOOD, Defendant-Appellant, and KIRA, LLC, d/b/a
                   BLOOMINGTON NORMAL TOWING & RECOVERY; SARA
                   HARSHA; DION SMITH; BOBBY HEINRICH; and BN
                   WRECKER LLP, Defendants.



District & No.     Fourth District
                   Docket No. 4-14-0222



Filed              October 8, 2015



Decision Under     Appeal from the Circuit Court of McLean County, No. 12-L-58; the
Review             Hon. Rebecca Simmons Foley and the Hon. Paul G. Lawrence,
                   Judges, presiding.




Judgment           Appeal dismissed.




Counsel on         Joe C. Pioletti, of Pioletti & Pioletti, of Eureka, for appellant.
Appeal
                   Rory McGinty, of Law Offices of Rory K. McGinty PC, of Downers
                   Grove, for appellees.
     Panel                     JUSTICE HOLDER WHITE delivered the judgment of the court, with
                               opinion.
                               Justices Knecht and Appleton concurred in the judgment and opinion.




                                                OPINION

¶1         In March 2014, the trial court found defendant, Sean Youngblood, in contempt for
       willfully and contumaciously failing to comply with a court order to produce documents
       sought by plaintiffs, Bruce A. Pedigo; Ann Inc., d/b/a Joe’s Wrecker Service; and Thomas
       Wright. The remaining defendants, Kira, LLC, d/b/a Bloomington Normal Towing &
       Recovery; Sara Harsha; Dion Smith; Bobby Heinrich; and BN Wrecker LLP, are not parties to
       this appeal. As part of its contempt order, the court ordered Youngblood to pay reasonable
       attorney fees, to be determined when and if plaintiffs filed a fee petition.
¶2         Youngblood appeals, asserting the trial court erred by (1) finding him in indirect civil
       contempt, (2) imposing compensatory damages as a sanction, and (3) entering an order while a
       motion to disqualify the trial judge remained pending. We dismiss this appeal for lack of
       jurisdiction.

¶3                                           I. BACKGROUND
¶4         In April 2012, plaintiffs filed a complaint, alleging defendants committed various acts of
       (1) defamation per se (counts I, III, V, and VII) and (2) false light invasion of privacy (counts
       II, IV, VI, and VIII). The parties belong to rival towing companies that are in direct
       competition with one another in the Bloomington-Normal area.
¶5         In August 2013, plaintiffs filed a motion to compel Youngblood to answer the plaintiffs’
       request for discovery, which the trial court granted later that month, ordering Youngblood to
       produce the requested discovery. In September 2013, as part of a motion for sanctions,
       plaintiffs requested leave to file a petition for rule to show cause. In December 2013, the court
       entered an order granting plaintiffs leave to file a rule to show cause. That same day, plaintiffs
       filed a rule to show cause.
¶6         On March 4, 2014, the trial court held a hearing regarding several pending issues, including
       plaintiffs’ rule to show cause. Following the hearing, the court found Youngblood in indirect
       civil contempt and asked plaintiffs to submit a proposed order. In its oral pronouncement, the
       court stated it would “allow reasonable attorney fees,” for which plaintiffs’ counsel was
       “directed to submit a fee petition so the court can review that for its reasonableness.” On March
       10, 2014, Youngblood filed a notice of appeal. The notice of appeal indicated Youngblood was
       appealing the court’s March 10, 2014, order; however, nothing in the record shows an order
       was filed on that date. Rather, the record reflects, on March 13, 2014, the trial court entered its
       written order finding Youngblood in contempt. The written order (1) found Youngblood in
       indirect civil contempt, (2) awarded plaintiffs “reasonable attorney fees,” and (3) stated
       “plaintiffs may file a fee petition seeking a determination of reasonable attorney’s fees.”


                                                    -2-
¶7         On March 17, 2014, plaintiffs filed a fee petition requesting attorney fees in the amount of
       $5,302.50 for the discovery violation and $712.50 for the filing of the fee petition. Notably, on
       June 16, 2014, the record on appeal was prepared and certified. At that time, the trial court had
       not yet ruled on the fee petition to determine the amount of attorney fees Youngblood would be
       ordered to pay.
¶8         In March 2015, while this case was pending on appeal, plaintiffs filed a motion for
       sanctions pursuant to Illinois Supreme Court Rule 375 (eff. Feb. 1, 1994), asserting
       Youngblood filed a frivolous appeal. We ordered plaintiffs’ motion be taken with the case. In
       June 2015, Youngblood filed a response stating his appeal was taken in good faith.

¶9                                            II. ANALYSIS
¶ 10       On appeal, Youngblood contends the trial court erred by (1) finding him in indirect civil
       contempt, (2) imposing compensatory damages as a sanction, and (3) entering an order while a
       motion to disqualify the trial judge remained pending. Plaintiffs, in turn, assert this court lacks
       jurisdiction over the appeal because (1) Youngblood appeals from an order entered March 10,
       2014, and no such order exists, and (2) the written order entered March 13, 2014, finding
       Youngblood in contempt did not set an amount for the sanction imposed. Thus, before
       reaching Youngblood’s arguments, we first examine the question of jurisdiction.

¶ 11                                           A. Jurisdiction
¶ 12       In this situation, the parties’ case remains pending before the trial court, as the contempt
       order did not dispose of the entire proceeding. Accordingly, we must consider our jurisdiction
       pursuant to Illinois Supreme Court Rule 304 (eff. Feb. 26, 2010), which governs the appeal of
       final judgments that do not otherwise dispose of the entire proceeding. Generally speaking,
       unless an order is exempt under subsection (b), in order to take an appeal prior to the court
       entering a final order, the aggrieved party must obtain a special finding from the court stating
       there is no just reason for delaying the appeal. Ill. S. Ct. R. 304(a) (eff. Feb. 26, 2010). A
       contempt finding falls under one of the exemptions as set forth in subsection (b)(5), which
       permits a party to immediately appeal “[a]n order finding a person or entity in contempt of
       court which imposes a monetary or other penalty.” Ill. S. Ct. R. 304(b)(5) (eff. Feb. 26, 2010).
¶ 13       Youngblood asserts the trial court’s March 4, 2014, oral pronouncement, and subsequent
       March 13, 2014, written order (1) found him in contempt and (2) imposed a monetary or other
       penalty, thus fulfilling the requirements for this court’s jurisdiction under Rule 304(b)(5).
       Conversely, plaintiffs assert we lack jurisdiction because (1) Youngblood filed his notice of
       appeal prior to the entry of the March 13, 2014, written order, and (2) the court imposed no
       monetary sanctions until August 2014, more than five months after Youngblood filed his
       notice of appeal and two months after the record had been prepared and certified for purposes
       of this appeal.
¶ 14       Following a March 4, 2014, hearing, the trial court, in its oral pronouncement, found
       Youngblood in contempt and ordered reasonable attorney fees as a sanction. The court
       thereafter instructed plaintiffs’ counsel to prepare a written order and directed him to submit a
       fee petition. On March 13, 2014, the court entered a written contempt order, stating, in part,
       “[a]s a sanction for indirect civil contempt, defendant Youngblood shall pay reasonable
       attorney’s fees incurred by plaintiffs as a result of his failure to answer plaintiffs’ first requests


                                                     -3-
       to produce.” The order then stated, “plaintiffs may file a fee petition seeking a determination of
       reasonable attorney’s fees.”
¶ 15       According to Illinois Supreme Court Rule 303 (eff. Sept. 1, 2006), “[a] notice of appeal
       filed after the court announces a decision, but before the entry of the judgment or order, is
       treated as filed on the date of and after the entry of the judgment or order.” Thus,
       Youngblood’s March 10 notice of appeal, filed after the court’s oral pronouncement, is to be
       treated as filed on the date and after the entry of the March 13, 2014, written order. Moreover,
       though Youngblood’s notice of appeal stated the wrong date for the court’s contempt order, the
       notice of appeal sufficiently articulated the substance of the order such that plaintiffs were
       informed of the relief Youngblood sought. See In re Estate of Malloy, 96 Ill. App. 3d 1020,
       1024, 422 N.E.2d 76, 80 (1981). Next, we turn to plaintiffs’ contention that we lack
       jurisdiction because the written order of contempt entered March 13, 2014, did not set an
       amount for the sanction imposed.
¶ 16       Youngblood asserts the court’s order that he pay “reasonable attorney fees” constitutes a
       monetary sanction, thus bringing the order under this court’s jurisdiction. In support,
       Youngblood relies on Lewis v. Family Planning Management, Inc., 306 Ill. App. 3d 918, 715
N.E.2d 743 (1999), to distinguish the present case from a situation in which the court imposed
       no sanctions. In Lewis, the court held it lacked jurisdiction over the appeal because there was
       no finding of contempt and no imposition of a fine or any other sanction for contempt. Id. at
       922, 715 N.E.2d at 747. Here, Youngblood argues, the court imposed a sanction of “reasonable
       attorney fees,” thus rendering the order final and appealable despite the lack of a specific ruling
       as to the amount of sanctions. We find Youngblood’s reliance on Lewis unpersuasive as Lewis
       fails to address the issue in this appeal, that being, whether a contempt order granting
       reasonable attorney fees, in an amount to later be determined, is appealable under Illinois
       Supreme Court Rule 304 (eff. Feb. 26, 2010).
¶ 17       On March 10, 2014, when Youngblood filed his notice of appeal, and on March 13, 2014,
       when the court entered its written order, plaintiffs had not filed a fee petition, nor had the trial
       court imposed a specific monetary sanction. In fact, the record on appeal, which was certified
       in June 2014, fails to reflect a court order setting the amount of “reasonable attorney fees.” “A
       contempt order that does not impose sanctions is not final and not reviewable.” In re Estate of
       Hayden, 361 Ill. App. 3d 1021, 1026, 838 N.E.2d 93, 98 (2005). Because the court, in its
       March 13, 2014, written order, did not impose a specific monetary sanction, we cannot review
       the appropriateness of the sanction. Such a review would require us to speculate as to whether
       a sanction, monetary or otherwise, was later imposed. We are not inclined to do so.
¶ 18       Accordingly, because Youngblood appealed the contempt order prior to the trial court
       imposing a monetary sanction, this court lacks jurisdiction under Rule 304(b)(5) to entertain
       the merits of his appeal.

¶ 19                                     B. Appellate Court Sanctions
¶ 20       Having determined we lack jurisdiction to hear Youngblood’s appeal, we next address
       plaintiffs’ request for sanctions pursuant to Rule 375. Under Rule 375, this court may impose
       sanctions where a party (1) willfully fails to comply with the appeal rules; or (2) files an appeal
       that is frivolous or otherwise not taken in good faith, such as to harass, delay, or cause needless
       expense. Ill. S. Ct. R. 375 (eff. Feb. 1, 1994). An appeal is frivolous “where it is not reasonably


                                                    -4-
       well grounded in fact and not warranted by existing law or a good-faith argument for the
       extension, modification, or reversal of existing law.” Ill. S. Ct. R. 375(b) (eff. Feb. 1, 1994).
¶ 21       Here, Youngblood claims he filed this appeal in a good-faith attempt to address the
       underlying discovery issue. However, the record belies that assertion. First, though
       Youngblood initially filed a motion to vacate the trial court’s August 2013 order compelling
       him to comply with discovery, he later withdrew his motion and said he understood, by doing
       so, he was agreeing to comply with the motion to compel. Thus, Youngblood cannot now
       claim he had a good-faith reason well-grounded in fact for failing to comply with the court
       order he agreed to follow. Second, this is not the first occasion on which Youngblood has
       prematurely appealed a trial-court ruling. In Youngblood v. McGinty, 2015 IL App (4th)
140264-U, ¶ 22, this court entered an order dismissing Youngblood’s appeal for prematurely
       appealing a nonfinal order. We also ordered Youngblood to pay sanctions because his appeal
       was not well-grounded in fact or warranted by law. Id. ¶ 36. Likewise, in another appeal
       brought under the same case, this court entered a summary order dismissing Youngblood’s
       appeal for lack of jurisdiction for prematurely appealing a nonfinal order. Youngblood v.
       McGinty, No. 4-14-0920 (Feb. 20, 2015) (unpublished order under Supreme Court Rule 23).
       Yet, he persists in pursuing a nonfinal order on a third occasion. We therefore conclude
       Youngblood’s actions are taken in an attempt to harass, delay, or cause needless expense to
       plaintiffs.
¶ 22       Because Youngblood’s appeal failed to comply with our jurisdictional requirements and
       his noncompliance was not made in good faith, we grant plaintiffs’ motion for sanctions
       against Youngblood. At plaintiffs’ request, this applies only to Youngblood, not his attorney,
       as Youngblood filed his notice of appeal while acting pro se. We direct plaintiffs to file a
       statement of reasonable expenses and attorney fees incurred as a result of this appeal within 14
       days. Youngblood shall then have seven days to file a response. This court will then file a
       supplemental order determining the amount of sanctions. See Penn v. Gerig, 334 Ill. App. 3d
345, 357, 778 N.E.2d 325, 336 (2002).

¶ 23                                        III. CONCLUSION
¶ 24      For the foregoing reasons, we dismiss this appeal for lack of jurisdiction. Additionally, we
       grant plaintiffs’ motion for sanctions pursuant to Illinois Supreme Court Rule 375 (eff. Feb. 1,
       1994).

¶ 25      Appeal dismissed.




                                                   -5-